Norval, J.
This case cannot be reviewed for the reason that the record contains no final judgment. A verdict was returned for the defendant in error, assessing her damages at $708.75. A motion for a new trial was filed by the plaintiff in error. The journal entry is as follows:
“Now on this 17th day of October, 1889, this cause coming on to be heard, the defendant George W. Stone’s motion for a new trial was overruled, to which ruling the defendant George W. Stone excepts, and has forty days to prepare a bill of exceptions. It is ordered that judgment be rendered on the verdict for plaintiff.”
This is merely a recital that a judgment was rendered by the court upon the verdict. (Miller v. B. & M. R. Co., 7 Neb., 227. The petition in error is
Dismissed.
The other judges concur.